Order entered December 28, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00589-CV

                 ESTATE OF ALAN MORGAN HUMPHREY, DECEASED

                            On Appeal from the Probate Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. PR-13-2943-3

                                            ORDER
       In light of our December 15, 2015 letter directing appellant to file an amended brief that

complies with the Texas Rules of Appellate Procedure, we DENY appellees’ December 9, 2015

joint motion to strike appellant’s brief.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE